DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 5, 8-9, 11, 16, 21, 24, 26, 28-30, 32-34, 38-41, 44-45 are pending.  Claims 2, 5, 8, 11, 24, 26, 30, 33, and 38-39 are withdrawn.  Claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are presently examined.

Election/Restrictions
Applicant's election with traverse of a composition comprising (MOA)155E60 and (MOA)155K60 (e.g., Example disclosed at Spec. filed 3/27/2020 at 28-29, having approximate structure shown at Figure 1) in the reply filed on 1/31/2022 is acknowledged.  The traversal is on the grounds that Unity of invention exists and that the compounds share a significant structural element (see, e.g., Reply filed 1/31/2022).  This is not found persuasive because Applicant failed to explicitly identify any common structure shared by all alternatives, because Applicant failed to explicitly address the rationales set forth at pages 7-8 of the Requirement mailed 9/30/2021, and because Applicant failed to identify or address a special technical feature in view of the cited prior art references set forth in the Requirement mailed 9/30/2021. The requirement is still deemed proper and is therefore made FINAL.
MOA” is understood to refer to L-methionine sulfoxide-stat-L-alanine (see, e.g., Spec. filed 3/27/2020 at 7 at lines 20-30).
	Following an extensive search and examination, the prior art species of composition comprising a cationic first copolypeptide of (MOA)155K60 and an anionic second copolypeptide of (MOA)155E60 was deemed free of the prior art. 
Per MPEP § 803.02, examination was extended to a non-elected species, namely the genus of species of compositions comprising: a cationic first copolypeptide selected from the group consisting of (MOA)155K30, (MOA)155K60, (MOA)155K90, (MOA)155K120, and (MOA)155(TFA-K)60; and an anionic second copolypeptide selected from the group consisting of (MOA)155E30, (MOA)155E60, (MOA)155E90, (MOA)155E120, and (MOA)155(Bn-E)60; in water.  Following extensive search and examination, this entire genus was subsequently deemed free of the prior art.
Per MPEP § 803.02, examination was then extended to the broader genus of compositions comprising: a cationic first copolypeptide selected from the group consisting of (MOA)mKp, and (MOA)m(TFA-K)p; and an anionic second copolypeptide selected from the group consisting of (MOA)nEq, and (MOA)n(Bn-E)q; in water; wherein m and n are about 100 to about 600, and wherein p and q are about 20 to about 200.  Following extensive search and examination, this entire genus was subsequently deemed free of the prior art.
Per MPEP § 803.02, examination was then extended to the broader genus of compositions comprising: a cationic first copolypeptide selected from the group consisting of (MOA)mCp, and (MOA)m(TFA-C)p; and an anionic second copolypeptide selected from the group consisting of (MOA)nZq, and (MOA)n(Bn-Z)q; in water; wherein m and n are about 100 to about 600, wherein p and q are about 20 to about 200, and wherein “C” is lysine or arginine and 
Per MPEP § 803.02, examination was then extended to a non-elected species of compositions comprising (Glu)83-(PAS)100-200-(Glu)83 and (Lys)78-(PAS)100-200-(Lys)78, which has deemed obvious in view of the prior art as explained below.
Per MPEP § 803.02, examination was not extended unnecessarily to cover all non-elected species, and claims not directed to the non-elected species of (Glu)83-(PAS)100-200-(Glu)83 and (Lys)78-(PAS)100-200-(Lys)78, have been withdrawn.  Notably, claims 2, 5, 8, 11, 30, 33, and 38-39 do not appear to read upon the non-elected species. 
Claims 2, 5, 8, 11, 24, 26, 30, 33, and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/31/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are presently examined.

Priority
	The priority claim to Provisional US Application No. 62/564,765 filed 9/28/2017 is acknowledged.

Information Disclosure Statement
The IDS filed 7/24/2020, 11/25/2020, 9/13/2021, 1/31/2022, and 1/31/2022 are acknowledged.
Applicant should note that some documents disclosed on the IDS form submitted on 7/24/2020 and 9/13/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority claim is to a provisional filed 9/28/2017, and therefore anything filed in 2016 or later must be provided with both the month and year of publication.
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of 

Sequence Listing
The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see, MPEP §§ 2421–2424). Specifically, the instant application discloses sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” at pages 3 at lines 31-32, page 4 at lines 2-20 (i.e., “K180L20”), page 28 at final line, and page 29 at lines 14-15.
Appropriate correction is required.

Claim Interpretation
For purposes of examination, unless otherwise stated, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 1 is representative of the pending claim scope and recites:

wherein
Substructure I is depicted as follows:
-Xm-Cp-
Substructure I;
Substructure II is depicted as follows:
-Yn-Aq-
Substructure II;
each instance of X is an amino acid residue independently selected from a non-ionic, hydrophilic amino acid, glycine, and alanine;
each instance of Y is an amino acid residue independently selected from a non-ionic, hydrophilic amino acid, glycine, and alanine;
each instance of C is an amino acid residue independently selected from a cationic, hydrophilic amino acid;
each instance of A is an amino acid residue independently selected from an anionic, hydrophilic amino acid;
m is about 100 to about 600;
n is about 100 to about 600;
p is about 20 to about 200;
q is about 20 to about 200;
at least 90 mol% of the C amino acid residues are (D)-amino acid residues or at least 90 mol% of the C amino acid residues are (L)-amino acid residues; and
at least 90 mol% of the A amino acid residues are (D)-amino acid residues or at least 90 mol% of the A amino acid residues are (L)-amino acid residues.
The applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	The term “copolypeptide” is undefined on record, but is reasonably understood to be any polypeptide that is copolymer (i.e., a polymer with more than one species of monomer).
	The terms “first” and “second” are understood to require two separate and distinct copolypeptides, which are not found in a single polypeptide.  This interpretation is consistent with the original disclosure and all examples of record reading upon original claim 1.
e.g., small molecules, PEG moieties, branching, etc.).  Furthermore, Substructure I and II are reasonably understood to broadly encompass branched and dendritic polypeptides.
	The phrases “non-ionic, hydrophilic amino acid”, “cationic, hydrophilic amino acid”, and “anionic hydrophilic amino acid” are undefined on record, and therefore the metes and bounds of these Applicant-defined subgenera are unknown.  The point of ambiguity is the term “hydrophilic”, and this issue is discussed at length in the rejections set forth below under 35 USC § 112, and those discussions are incorporated herein.  For purposes of applying prior art, the phrases are understood to include at least the explicitly recited amino acids enumerated at original claims 2, 8, 16, and 21, as well as any “hydrophilic” amino acids identified in the prior art (e.g., proline).
	The term “about” is undefined on record.  The term “about” is given its ordinary meaning in view of the biochemical arts, and is understood to mean “within 20 percent” (see, e.g., US 2009/0028832 A1 at ¶[0111]; see also US 2009/0105341 A1 at ¶[0049]; see also US 2012/0178676, at ¶[0277]).  Accordingly, with respect to the instant disclosure and with prior art of record, unless the term “about” is otherwise clearly defined, the term is reasonably inferred to indicate a range either “within 20 percent” of a recited number.  Therefore, the range of “about 100 to about 600” is reasonably inferred to include at least a range of 80 to 720 amino acids.
	The term “MO” is understood to refer to L-methionine sulfoxide (see, e.g., Spec. filed 3/27/2020 at 7 at lines 10-15).
	The term “MOA” is understood to refer to L-methionine sulfoxide-stat-L-alanine (see, e.g., Spec. filed 3/27/2020 at 7 at lines 20-30).


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to in view of claim 33, because the dual usage of “A” in Substructure II to refer to an anionic amino acid and at claim 33 to refer to presumably refer to alanine is confusing.  The “A” in substructure II should be simply substituted to “Z” or another letter to prevent confusion with “alanine”, and any non-standard amino acid units should be spelled out completely at least once in the pending claim set (e.g., “MOA”).
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
hydrophilic” in claim 1 is a relative term which renders the claim indefinite. The term “hydrophilic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example: 
Serine has been identified in the prior art as both hydrophobic (see, e.g., US2014/0286865A1 at ¶[0067]; see also US 5,670,483 at claims 1 and 7, identifying serine as hydrophobic) and hydrophilic (see, e.g., Livingstone et al., Protein sequence alignments, CABIOS, vol. 9(6):745-756 (1993); hereafter “Livingstone”; at Figure 1);
Glutamine has been identified as hydrophobic (see, e.g., US’865A1 at ¶[0067]) and hydrophilic (see, e.g., Livingstone at Figure 1);
Threonine has been identified as hydrophobic (see, e.g., Livingstone at Figure 1) but also hydrophilic (see, e.g., Taylor at 86 at § 5.2.2.2)1;
Tyrosine has been identified as both hydrophobic (see, e.g., Livingstone at Figure 1) and hydrophilic (see, e.g., Taylor at 87 at § 5.2.2.3);
These examples are not exhaustive.  However, if tyrosine is deemed hydrophilic as taught by the prior art (see, e.g., Taylor at 87 at § 5.2.2.3), then all amino acids with a hydrophilicity value greater than tyrosine are presumably also hydrophilic, which would include amino acids such as cysteine and valine (see, e.g., US 4,554,101 at col 2 at lines 1-20, providing a table of comparative hydrophilicity values reproduced below):

    PNG
    media_image1.png
    463
    408
    media_image1.png
    Greyscale

However, if lysine is considered hydrophobic as taught by the prior art (see, e.g., Livingstone at Figure 1), then all amino acids with a hydrophilicity value less than lysine are presumably also hydrophobic, which would include amino acids such as serine, asparagine, and glutamine (see, e.g., US’101 at col 2 at lines 1-20).  Accordingly, hydrophilicity is a relative term, and any amino acid is therefore more or else less hydrophilic than another amino acid arbitrarily selected by an artisan.  Accordingly, the use of a relative term in the absence of any definition renders the metes and bounds of the claim scope indefinite, and there exists close prior art wherein such ambiguity is pertinent (e.g., whether or not proline is hydrophilic is pertinent to the non-elected species examined below using a PASylation moiety - see rejections under 35 USC 103).  Therefore, the scope of claim 1 is rejected as indefinite.  For purposes of applying prior art, “hydrophilic” is understood to apply to all amino acids identified by any prior art reference as hydrophilic, which reasonably includes, for example, proline (see, e.g., Taylor at 96 at § 5.5.1). 

	Claim 41 is rejected for reciting “less than about 500 mM”, because the phrase conflates quantitative and qualitative language.  Therefore, it is unknown if a value such as 490mM is included or excluded from the claim scope, because 490 is “about 500”, but is not “greater than” 500.  Accordingly, claim 41 is rejected as indefinite. 
	Claims 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 depend directly or indirectly from an ambiguous base claim, and such claims fail to rectify the ambiguity of the base claim.  Accordingly, these claims are also rejected as indefinite. 
	Accordingly, claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are rejected.


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is representative of the pending claim scope.
The term “hydrophilic” is reasonably inferred to be a relative term (see, e.g., discussion above under 35 USC § 112(b), incorporated herein) and a functional limitation that is intended to exclude an unknown set of structures of amino acids based upon an unknown hydrophilicity value that Applicant has necessarily relied upon, but not explicitly disclosed on record.  However, such information is required to reasonably distinguish what structures satisfy the functional characterization of “hydrophilic” amino acids.  
In the absence of any definition or hydrophilicity value, the structures included and excluded by the functional limitation requiring “hydrophilic” amino acids is unknown and undescribed on record. 
Examiner notes that the only examples reading upon claim 1 that were explicitly taught and reduced to practice contain the “X” and “Y” moiety of “MOA”, which is understood to refer to L-methionine sulfoxide-stat-L-alanine (see, e.g., Spec. filed 3/27/2020 at 7 at lines 20-30).  The explicitly disclosed embodiments have been deemed free of the prior art, and adequately described by the originally filed disclosure.  However, the instant claims are not limited to compositions comprising: a cationic first copolypeptide selected from the group consisting of (MOA)mCp, and (MOA)m(TFA-C)p; and an anionic second copolypeptide selected from the group OA)nZq, and (MOA)n(Bn-Z)q; in water; wherein m and n are about 100 to about 600, wherein p and q are about 20 to about 200, and wherein “C” is lysine or arginine and wherein “Z” is glutamic acid or aspartic acid.
Therefore, other than “MOA” and the explicitly recited amino acids at claims 2 and 8, it is prima facie unknown what amino acids are “hydrophilic” and within the scope of instant claim 1.
This is problematic because the claims appear to cover all known amino acids, which includes over 500 naturally occurring amino acids2, thousands of non-natural amino acids, β-amino acids, γ-amino acids, post-translationally modified amino acids, branched amino acids, etc., etc.  Accordingly, it is unclear based on the instant description what amino acids were contemplated by the Inventor(s) as “hydrophilic”.  This is a substantial issue because the prior art provides conflicting information with respect to even the basic twenty amino acids, much less the thousands of additional amino acids potentially encompassed by the pending claims.  For example:
Serine has been identified in the prior art as both hydrophobic (see, e.g., US2014/0286865A1 at ¶[0067]; see also US 5,670,483 at claims 1 and 7, identifying serine as hydrophobic) and hydrophilic (see, e.g., Livingstone et al., Protein sequence alignments, CABIOS, vol. 9(6):745-756 (1993); hereafter “Livingstone”; at Figure 1);
Glutamine has been identified as hydrophobic (see, e.g., US’865A1 at ¶[0067]) and hydrophilic (see, e.g
Threonine has been identified as hydrophobic (see, e.g., Livingstone at Figure 1) but also hydrophilic (see, e.g., Taylor at 86 at § 5.2.2.2)3;
Tyrosine has been identified as both hydrophobic (see, e.g., Livingstone at Figure 1) and hydrophilic (see, e.g., Taylor at 87 at § 5.2.2.3);
These examples are not exhaustive.  However, if tyrosine is deemed hydrophilic (see, e.g., Taylor at 87 at § 5.2.2.3), then all amino acids with a hydrophilicity value greater than tyrosine are presumably also hydrophilic, which would include amino acids such as cysteine and valine (see, e.g., US 4,554,101 at col 2 at lines 1-20, providing a table of comparative hydrophilicity values reproduced below):

    PNG
    media_image1.png
    463
    408
    media_image1.png
    Greyscale

However, in direct contrast to that assumption, if lysine is deemed hydrophobic (see, e.g., Livingstone at Figure 1), then such an interpretation would suggest that anything with a see, e.g., id.; see also US’101 at col 2 at lines 1-20). 
	Accordingly, the prior art provides conflicting guidance regarding whether some amino acids are “hydrophilic” or not.  This is due to the fact that hydrophilicity is a relative term, and therefore an amino acid is more or else less hydrophilic than another amino acid.  
	Therefore, the pertinent question is simply, “What amino acids, from among the hundreds known in the prior art, are included or excluded from the scope of X and Y at instant claim 1?”.  The original disclosure provides no answer or guidance commensurate in scope with the recited genus, and therefore it is unclear what the Applicant contemplates as the metes and bounds of their invention.  In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973).
Here, no “precise definition” by structure, formula, or exact chemical name was provided on record.  The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Here, the term “hydrophilic” appears to be a fence attempting to encompass a perceived genus without an accompanying description meaningfully describing such a genus.

Accordingly, claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (High performance and reversible ionic polypeptide hydrogel based on charge-driven assembly for biomedical applications, Acta Biomaterialia, vol. 11:183–190 (2015); hereafter “Cui”) in view of Strohl (Fusion Proteins for Half-Life Extension of Biologics as a Strategy to Make Biobetters, BioDrugs, vol. 29:215-239 (2015); hereafter “Strohl”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein.  Additional claim interpretations are set forth below.
Regarding instant claims 1, 3, 9, 16, 21, 28, 29, and 32, Cui teaches and discloses ionic polypeptide-based hydrogels formed by mixing oppositely charged copolymers, wherein each copolymer comprises a non-ionic, hydrophilic portion of polyethylene glycol (“PEG”) and a second portion consisting of either poly(L-glutamic acid) or poly(l-lysine) (see, e.g., Cui at title, abs, scheme 1 on 184, Table 1 on 185, 186 at col I at penultimate ¶ to 186 at col II at 1st partial ¶, 189 at § Conclusions).  Cui explicitly teaches the invention generically (see, e.g., Cui at scheme 1 on 184, noting that m, x, and n are variable) and further reduces to practice specific embodiments (see, e.g., Cui at Table 1 on 185) including 4G2 and 4L2, which comprises (Glu)83-(PEG)-(Glu)83 and (Lys)78-(PEG)-(Lys)78, among other species.  Notably, 83 and 78 lie inside the recited range for instant p and instant q because these lengths are between 20 and 200 (compare id. with instant claim 1) (see MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art").  Regarding instant claim 34, Cui explicitly discloses and directs artisans to solutions comprising 10 wt% of the copolyelectrolytes see, e.g., Cui at 186 at § 2.8) and directs artisans to concentrations such as 3-5 wt.% (see, e.g., Cui at 186 at col II at 1st partial ¶). Regarding instant claims 40-41 and 44, Cui discloses a 10 wt% 4G2/4L2 hydrogel in a salt solution ranging from 0.01 to 0.2 mol l-1 (see, e.g., Cui at 187 at col I at 1st full ¶).  Regarding instant claim 45, Cui explicitly discloses that the hydrogel of 10 wt% 4G2/4L2 was tested with fibroblast L929 cells (see, e.g., Cui at 188 at col I-II at bridging ¶).  In sum, Cui teaches and discloses compositions suitable for obtaining a hydrogel comprising mixing two oppositely charged copolymers comprising either glutamic acid or lysine. 
The prior art of US’967 differs from the instant claim(s) as follows: Cui teaches that the anionic, hydrophilic portion of each copolymer is PEG rather than polypeptide sequence as instantly claimed. 
However, the substitution of “PEG” for an equivalent polypeptide PEG equivalent would be obvious in view of the prior art.  Specifically, Strohl identifies that PEG is utilized in the protein arts as a hydrophilic moiety (see, e.g., Strohl at 216 at col I-II at bridging ¶), and Strohl identifies art-recognized problems associated with the use of PEG in polypeptide structures (see id).  Specifically, Strohl identifies that PEG is not metabolized by the body, has safety concerns, has a “high cost”, and that use of PEG requires chemical conjugation steps and additional repurification steps (see, e.g., Strohl at 216 at col I-II at bridging ¶).  Strohl further identifies art-recognized solutions, including the usage of polypeptide sequences that may replace PEG (see, e.g., id. at 216 at col II at 1st full ¶, 217 at col I-II at § 3, Table 2 on 218 disclosing PASylation, ELPylation, and HAPylation, 229 at col II at § 6).  Regarding the instant claims and Xm and Yn, Strohl identifies that one alternative to PEG includes PASylation, which is a polymer of 100-200 repeats of proline, alanine, and serine (e.g., (PAS)100-200) (see, e.g., Strohl at 229 at col II at § 6.3 to page 230 at col I at 1st partial ¶).  In addition, Strohl identifies that a second alternative to PEG (Gly4Ser)100-200 (see, e.g., Strohl at 231 at col I at § 6.4).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The claimed invention is the simple substitution of an art-recognized PEG alternative (e.g., (PAS)100-200 or (Gly4Ser)100-200) as suggested by Strohl in place of PEG in the oppositely charged copolymers of (Glu)83-(PEG)-(Glu)83 and (Lys)78-(PEG)-(Lys)78, taught by Cui, to predictably and expectedly produce (Glu)83-(PAS)100-200-(Glu)83 and (Lys)78-(PAS)100-200-(Lys)78 (or (Glu)83-(Gly4Ser)100-200-(Glu)83 and (Lys)78-(Gly4Ser)100-200-(Lys)78), wherein such substitutions would be expected to function as taught and suggested by Cui (e.g., to form hydrogels), but to also desirably and beneficially exhibit the additional benefits of PEG alternatives as identified by Strohl such as improved safety and reduced costs relative to PEG (see, e.g., MPEP § 2143(I)(B), (D), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to simply replace a known PEG moiety in a known protein compound using an art-recognized PEG alternative using ordinary methods in the protein arts, to predictably obtain a substituted embodiment wherein PEG is replaced with another non-ionic, hydrophilic, and art-recognized PEG alternative.  
No unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 have been placed on record, of statistical or practical significance, commensurate in scope with the pending claim scope (see, e.g., MPEP § 716.02(a)-(g)).
.


Claims 1, 3, 9, 16, 21, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0157967 A1 (Jul. 12, 2007; Mershin et al).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein.  Additional claim interpretations are set forth below.
Regarding instant claims 1, 3, 9, 16, 21, and 28-29, US’967 discloses a product comprising surfactant peptides (plural), selected from a group consisting of Formulas 1-10, which include sequences of form (ϕ)m(+)n and (ϕ)m(-)n, wherein (ϕ) may be alanine; (+) may be lysine or arginine; (-) may be aspartic acid or glutamic acid; m is ≥5; and n is ≥1 (see, e.g., US’967 at claims 1-3).  All amino acids disclosed are understood to encompass L-amino acids.
The prior art of US’967 differs from the instant claim(s) as follows: US’967 does not reduce to practice a species of the instant invention and US’967 does not specify the ranges recited for variables corresponding to instant variable m, n, p, or q.
Regarding embodiments comprising multiple surfactant proteins, although US’967 does not reduce to practice compositions comprising surfactant proteins of formulas 1, 6, or 8-10 in combination with a surfactant of formulas 3, 5, 7, and 9-10 (each comprising a substructure of (ϕ)m(+)n or (ϕ)m(-)n as shown at US’967 claim 3), such combinations would be obvious because each such sequence is explicitly disclosed as an alternative surfactant peptide, and the combination of known surfactant peptides to predictably form a composition of surfactant peptides suitable for use as an equivalent surfactant in a prior art invention is obvious (see, e.g., MPEP § 2144.06(I), noting that it is prima facie obvious to combine two compositions taught in see also MPEP § 2144.07, noting that the selection of a known material based on its suitability for its intended use is prima facie obvious).  Such combinations are encompassed in the prior art claim scope and would yield nothing more than the predicted and expected results, namely a composition suitable for use as surfactant peptides in the claimed invention of US’967 (see, e.g., MPEP § 2121(I), MPEP § 2123(I)-(II)).
Regarding instant claims 1, 28-29, and the variables m and n, and p and q, the prior art of US’967 teaches and discloses an overlapping range, namely the range wherein m is ≥5 and n is ≥1 (see, e.g., US’967 at claims 1-3). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Here, the prior art informs artisans that the entire genus of polypeptides would be suitable for use together as surfactants, and the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)), including nonpreferred and alternative embodiments (see id).
Regarding the use of alanine for (ϕ), an artisan would be directed to utilize alanine in view of the exemplified sequences of SEQ ID NOs: 10-13, 18-23, 38-39, and 42, which each use alanine for (ϕ), and therefore would reasonably inform an artisan that alanine is a preferred amino acid for use as (ϕ) (see, e.g., US’967 at claims 3-4). 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): The claimed invention is the combination of prior art elements (i.e., surfactant polypeptides comprising a structure or substructure of ϕ)m(+)n and (ϕ)m(-)n) according see, e.g., MPEP § 2143(I)(A), (G)).   Each component would merely perform the same function in combination as it does separately, as taught by US’967.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize two or more surfactant peptides in inventions of US’967, wherein such surfactant peptides in combination would predictably form a composition suitable for use as a surfactant (see, e.g., MPEP § 2144.06(I), MPEP § 2144.07). Furthermore, it is well-within the ordinary skill in the art to make and use prior art products by combining known compounds according to known methods as taught by the prior art.
No unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 have been placed on record, of statistical or practical significance, commensurate in scope with the pending claim scope (see, e.g., MPEP § 716.02(a)-(g)).
Accordingly, claims 1, 3, 9, 16, 21, and 28-29 are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 12, 16, 22, 28, 45, 54, 56, 57, 66, 68, and 71 of copending Application No. 17/598,761. Although the claims at issue are not identical, they are not patentably distinct from each other as identified below.
Instant claims 1, 3, 9, 16, 21, 28-29, 32, 34, 40-41, and 44-45 appear to be directly and substantially overlap in scope with the embodiments of App’761 as set forth at claims 1-2, 4, 8, 12, 16, 22, 28, 45, 54, 56, 57, 66, 68, and 71 of App’761.  Specifically, the originally elected species of the instant invention are explicitly recited and claimed at claim 57 of App’761, and such embodiments are understood to read upon all claims.  Accordingly, Although the claims at issue are not identical, they are not patentably distinct from the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7846445 B2 (Dec. 7, 2010; Schellenberger et al.) teaches and discloses a peptide-based PEG alternative.  Specifically, US’445 identifies the utility and shortcomings of PEG and PEGylation in the protein arts (see, e.g., US’445 at col. 1 at line 56 to col 2 at lines 60, col 38 at lines 45-50), and additionally discloses a protein “module” that can be utilized as a peptide-based recombinant PEG (“rPEG”) (see, e.g., US’445 at col 77 at lines 1-25, Fig. 5, Fig. 6, col 17 at lines 18-55, col 32 at lines 50-61,SEQ ID NOs: 96 and 107), including modules comprised of only glycine and serine (see id.; see esp id. at SEQ ID NO: 107).
Examiner notes the following additional pertinent information regarding US 2014/0286865 (Sep. 25, 2014; Deming et al.): US’865 pertains to the usage of amphiphilic diblock copolypeptide hydrogels, which are referred to as “DCH” (see, e.g., US’865 at ¶[0006]), and US’865 discloses the use of “DCH” as gels and scaffolds, including in CNS applications (see, e.g., US’865 at ¶¶[0006]-[0007], [0025], [0029]-[0033]).  Such disclosures are pertinent because US’865 explicitly identifies that the phrase “a DCH” or “the DCH” all “include plural referents” and may “include[] multiple DCH, e.g., 2, 3, 4, 5 or more DCH, which can be the same or different” (see, e.g., US’865 at ¶[0057]).  Accordingly, and artisan would readily appreciate that the disclosed DCH compounds may be utilized in combination.  This is pertinent because US’865 teaches a genus of copolypeptides that may be 100-600 amino acids in length see, e.g., US’865 at ¶¶[0072]-[0073]), wherein such peptides are diblock copolypeptides that may comprise equal length hydrophobic and hydrophilic portions (see, e.g., US’865 at ¶[0073]).  The hydrophilic portion may be selected from polymer of (i) L- or D-lysine, (ii) L- or D-aspartic acid, (iii) L- or D-glutamate (see, e.g., US’865 at ¶¶[0062]-[0067]).  The hydrophobic portion may be a polymer of (i) L- or D-alanine or (ii) L- or D-serine acid (see, e.g., US’865 at ¶¶[0067]-[0073]). Therefore, US’865 teaches and discloses copolypeptides of form (Ala)50-300(K)50-300 and (Ala)50-300(E)50-300 (see, e.g., US’865 at ¶¶[0062]-[0073]), as well as the combinations of such polypeptides (see, e.g., US’865 at ¶[0057]).  Such combinations would predictably and expectedly yield hydrogels exactly as taught and disclosed in the prior art.
Harada et al. (Formation of Polyion Complex Micelles in an Aqueous Milieu from a Pair of Oppositely-Charged Block Copolymers with Poly(ethylene glycol) Segments, Macromolecules, vol. 28:5294-5299 (1995); hereafter “Harada”) discloses the complexation of oppositely-charged block copolymers, namely PEG-polylysine and PEG-polyaspartic acid (see, e.g., Harada at title, abs, Fig. 8 on 5298).  Harada concludes
Mixing of oppositely charged block copolymers in an aqueous milieu led to the spontaneous formation of polyion complex micelles having a spherical shape with a considerably narrow distribution. As for other block copolymer micelles, these polyion complex micelles may have a corona of hydrophilic PEG segments which surround the core of the polyion complex of cationic and anionic segments. It is well-known that various charged substances such as ions, proteins, and nucleic acids are selectively concentrated in polyion complex coacervates through electrostatic interaction.  This feature is quite feasible for utilizing the polyion complex micelles made from block copolymers as vehicles for charged compounds in the field of drug discovery.
(see, e.g., Harada at 5298-5299 at bridging ¶)
Accordingly, mixing oppositely charged block copolymers to predictably form polyion complexes is not a point of novelty.
Insua et al. (Polyion complex (PIC) particles: Preparation and biomedical applications, European Polymer Journal, vol. 81:198-215 (June 2016); hereafter “Insua”) discloses that “[o]ppositely charged polyions can self-assemble in solution” and form “polyion complex (PIC) particles” (see, e.g., Insua at abs), and that such polyions may include proteins (see, e.g., id. at 198 at § 1).  The PIC assembly is illustrated generically for any anionic and cationic polymers at figure 3 (see, e.g., Insua at Fig. 3 on 201).
	Srivastava et al. (Gel phase formation in dilute triblock copolyelectrolyte complexes, Nature Communications, vol 8:14131. doi: 10.1038/ncomms14131, 9 pages (Feb 23, 2017); hereafter “Srivastava”) discusses gel formation using diblock and triblock copolyelectrolytes (see, e.g., Srivastava at title, abs, Fig. 2 on 4, reproduced in part below):

    PNG
    media_image2.png
    389
    277
    media_image2.png
    Greyscale

Accordingly, the formation of gels using diblock or triblock copolyelectrolytes is not novel or surprising, but is instead the expected and predicted result. 
	Kishimura (Development of polyion complex vesicles (PICsomes) from block copolymers for biomedical applications, Polymers Journal, vol. 45:892-897 (Apr. 2013); hereafter “Kishimura”) discloses that oppositely charged diblock copolymers may be combined see, e.g., Kishimura at title, abs, Figs. 1-3 at 893). Figure 1 is reproduced in part below:

    PNG
    media_image3.png
    255
    687
    media_image3.png
    Greyscale

Accordingly, the formation of structures using oppositely charged diblock copolymers is not novel or surprising, but is instead the expected and predicted result. 
US 20130202711 A1 (Aug. 8, 2013; Kataoka et al.) pertains to vesicles formed by combining two different diblock polymers, wherein each polymer comprises a hydrophilic portion and charged portion (see, e.g., US’711 at title, abs, Fig. 3, claims 1-26).
US 20150258219 A1 (Sep. 17, 2015; Kataoka et al.) pertains to vesicles formed by combining two different diblock polymers, wherein each polymer comprises a hydrophilic portion and charged portion (see, e.g., US’219 at title, abs, claims 15-27).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g.,William R. Taylor, 5 - The properties of Amino Acids in Sequences, In Biological Techniques Series, Genetic Databases, Academic Press, 1997, Pages 81-103, ISSN 08924473; hereafter “Taylor”.
        2 See, e.g., Wagner et al., New Naturally Occurring Amino Acids, Angew. Chem. Int. Ed. Engl., vol. 22:816-828 (1983); hereafter “Wagner”; at title, abs.
        3 See, e.g.,William R. Taylor, 5 - The properties of Amino Acids in Sequences, In Biological Techniques Series, Genetic Databases, Academic Press, 1997, Pages 81-103, ISSN 08924473; hereafter “Taylor”.